Citation Nr: 0819601	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  07-33 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case has been advanced on the 
docket.

Evidence pertinent to the matter on appeal was received in 
May 2008.  The veteran has waived initial RO consideration of 
this evidence.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in February 2003, 
the RO denied the veteran's claim of service connection for 
tinnitus.

2.  Evidence received subsequent to the February 2003 RO 
decision is new, but when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for tinnitus, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied the veteran's 
claim of service connection for tinnitus is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  Evidence received since the February2003 RO decision is 
not new and material, and the veteran's claim of service 
connection for tinnitus is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim are being amended.  
The third sentence of 38 CFR 3.159(b)(1), which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2006, the veteran was informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  The VCAA 
letter informed the veteran that he should submit any medical 
evidence pertinent to the claim.  The Board notes that the 
May 2006 letter contains the information required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

Service treatment records are associated with the claims 
file, as are VA records and reports of VA examinations that 
have addressed the medical matters raised by this appeal.  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for tinnitus, as an organic disease of the 
nervous system, may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in March 2006), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

Analysis

A February 2003 rating decision denied service connection for 
tinnitus.  The veteran did not appeal the February 2003 
rating decision, and it became final.  38 U.S.C.A. § 7105.

The veteran subsequently filed an application to reopen the 
claim of service connection for tinnitus, received by VA in 
April 2006.  In a rating decision dated in August 2006, the 
RO denied the veteran's petition to reopen the claim, and the 
present appeal ensued.

The February 2003 RO decision denied service connection for 
tinnitus on the basis that the most probative evidence did 
not show that tinnitus was related to the veteran's military 
service.

In statements of record at the time of the February 2003 RO 
denial, the veteran asserted that he was exposed to acoustic 
trauma in service when exposed to the noise of jet aircraft 
while performing his military occupational specialty of 
aircraft mechanic.  The veteran's DD Form 214 reflects that 
the veteran's military occupational specialty was aircraft-
armament mechanic.

The evidence of record at the time of the February 2003 RO 
denial included the veteran's service treatment records.  
Service treatment records showed no complaints of tinnitus.  
The October 1953 service discharge examination report 
indicated that the veteran's ears were clinically evaluated 
as normal.

A January 1958 report of medical history, completed for the 
purpose of a "Quadrennial" service department examination, 
revealed the veteran denied that he had, or had had, ear 
trouble.  A report of "Quadrennial" physical examination in 
January 1958 noted evaluation of the veteran's ears was 
normal.  In a report of medical history completed in October 
1958 for the purpose of a "Quadrennial" service department 
examination, the veteran again specifically denied any ear 
trouble.  A report of "Quadrennial" physical examination in 
October 1958 noted that the veteran's ears were clinically 
evaluated as normal.  

In a report of a February 2002 VA audiological evaluation, it 
was noted that the veteran's tinnitus may be due to acoustic 
trauma from the military.

A report of a January 2003 VA audiological examination 
indicates that the veteran reported he first noticed that he 
had tinnitus in the early 1960s.  After indicating that the 
veteran's claims file had been reviewed, and after 
specifically noting the results from the October 1958 service 
examination report, the examiner essentially stated that 
tinnitus was not related to the veteran's military-related 
noise exposure.

The evidence added to the claims file subsequent to the 
February 2003 denial includes statements from the veteran 
which are cumulative of contentions of record at the time of 
the prior February 2003 denial, and reports of VA 
examinations and clinical records which continue to show a 
diagnosis of tinnitus.  

A report of a February 2002 VA ENT consultation, received in 
June 2006, notes the examiner opined that it was likely that 
the veteran's tinnitus was the result of nasal surgery.

In a report of a September 2007 VA audiological examination, 
the examiner opined that "[h]earing loss and tinnitus is as 
least as likely as not (50/50 probability) caused by or a 
result of acoustic trauma.  His exposure to high risk noise 
in the military from aircraft engines without the use of 
hearing protection is a high source of hearing loss.  The 
main limitation is 2 years duration of high risk noise (short 
duration of high intensity noise).  ...  His claim for tinnitus 
was not time locked to high military service.  This claim is 
least likely to be related to his military experience."  

The evidence added to the claims file subsequent to the 
February 2003 RO denial does not raise a reasonable 
possibility of substantiating this claim.  With consideration 
of the circumstances of the veteran's service (i.e. his 
military occupational specialty as an aircraft mechanic), the 
Board concedes that the veteran was exposed to acoustic 
trauma in service.  38 U.S.C.A. § 1154(a).  However, when the 
additional evidence of record is considered, in conjunction 
with the evidence of record at the time of the February 2003 
RO denial, the Board finds that the veteran has not submitted 
any new and material evidence that shows the presence of 
tinnitus during service, and there is no new statement from 
any health professional linking tinnitus to the veteran's 
service.  In this regard, it is noted that the Board 
construes the September 2007 opinion as essentially finding 
the veteran's tinnitus was not likely related to acoustic 
trauma in his military service.  Although the September 2007 
clinical opinion initially noted that tinnitus was at least 
as likely due to acoustic trauma, it did not specify such 
acoustic trauma as being sustained while in military service.  
Rather, the opinion clarifies that due to onset length of 
time considerations, "[h]is claim for tinnitus was not time 
locked to ... military service," and that the tinnitus claim 
"is least likely to be related to his military experience."

The Board is not unaware of the veteran's and his 
representative's sound and credible argument noting a close 
relationship between hearing loss and tinnitus.  
Nevertheless, the September 2007 VA examiner specifically 
opined that the veteran's tinnitus was not likely related to 
service.  The Board notes in passing that the September 2007 
VA examiner provided an opinion favorable to the veteran's 
bilateral hearing loss claim, and service connection has been 
established for hearing loss disability.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for tinnitus is 
not reopened.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


